DETAILED ACTION
Claim Interpretation
	Examiner agrees with the applicant’s remarks regarding other areas of support for the recited drive mechanism.  The applicant further highlighted par. [0021], [0025], [0027], and [0051] for disclosures of corresponding structures for the recited 112f language.  The examiner agrees these areas provide support and should be consulted when determining the scope of the claim.
Claim Rejections - 35 USC § 112
	Applicant cancelled claim 8 and adjusted the dependency of any claim that previously depended on claim 8.  The 112 rejection is vacated.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Miller on 7/6/2022.
The application has been amended as follows: 
On line 2 of claim 13, “the conductive pins” has been amended to --the plurality of conductive pins--.
Claims 12 and 19 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the previous action for a detailed reasons for allowance.  Claims 21 and 22 have been added and include previously indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783